28 N.J. 146 (1958)
145 A.2d 357
GLADYS M. MIJON ET AL., PLAINTIFFS-RESPONDENTS,
v.
VICTOR ACQUAIRE ET AL., DEFENDANTS-RESPONDENTS. VICTOR ACQUAIRE, PLAINTIFF-PETITIONER,
v.
FRANKLIN LAKES DAIRY, INC., ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
October 27, 1958.
Messrs. Emory, Langan, Lamb & Blake for the defendant-petitioner, Victor Acquaire.
Mr. Martin S. Mandon and Messrs. Kushner & Kleiner for Victor Acquaire as plaintiff-petitioner.
Mr. Charles A. Rooney, Mrs. Marian V. Rooney-Sheehy and Mr. Gustave A. Peduto for the defendants-respondents Westwood Transportation Co., and Pater Galdi.
Mr. Albert M. Neiss for the defendants-respondents Franklin Lakes Dairy and Howard Van Syckle.
Mr. John D. Morrison and Mr. William V. Breslin for Gladys M. Mijon et al., as plaintiffs-respondents and plaintiffs-petitioners.
Denied.